Citation Nr: 0414396	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinea capitis and 
xerosis cutis, as secondary to exposure to the herbicide 
Agent Orange.

2.  Entitlement to service connection for a right shoulder 
condition with arthritis.

3.  Entitlement to service connection for a left shoulder 
condition with arthritis.

4.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

5.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

6.  Entitlement to service connection for coronary artery 
disease (CAD), status post myocardial infarction (MI).

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for obesity.

9.  Entitlement to service connection for hyperlipidemia.

10.  Entitlement to service connection for erectile 
dysfunction, as secondary to CAD, status post MI, and 
hypertension.

11.  Entitlement to service connection for allergic rhinitis.

12.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issues of entitlement to service connection for tinea 
capitis and xerosis cutis, secondary to exposure to the 
herbicide Agent Orange, right and left shoulder conditions 
with arthritis, degenerative joint disease of the cervical 
spine and lumbar spine, CAD status post MI, hypertension, 
obesity, erectile dysfunction secondary to CAD status post MI 
and hypertension, allergic rhinitis, and hemorrhoids are the 
subject of a remand immediately following this decision.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim of service connection addressed in 
this decision.

2.  Elevated cholesterol and lipid levels are laboratory 
findings and not a disability for VA compensation purposes, 
and the issues of underlying disease and/or disability 
potentially related to the findings of elevated cholesterol 
and lipid levels are subjects of separate, independent 
claims.


CONCLUSION OF LAW

The criteria for service connection for hyperlipidemia are 
not met.  38 U.S.C.A. § 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for hyperlipidemia.  VA has complied 
with the notice and duty to assist provisions of the VCAA, 
and the veteran was advised by VA of the information required 
to substantiate his claim.  In this regard, the Board notes 
that, in aggregate, the veteran was advised of the changes in 
law effected by VCAA in a January 2002 development letter and 
May 2003 statement of the case, which also provided the 
veteran with information regarding the evidence needed to 
substantiate his claim-in particular, that hyperlipidemia in 
and of itself was not a disability for VA compensation 
purposes-and informed him of what VA had done and would do 
to obtain evidence for his claim.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In the May 2003 statement of the case, the veteran was given 
specific information with respect to the changes in the law 
pursuant to the VCAA, as well as to the new VA duties to 
assist under the VCAA.  In this and the January 2002 letter, 
the veteran was also given the opportunity to identify 
additional relevant evidence that might substantiate his 
claim, and was asked to sign a consent letter to obtain other 
private records.  The veteran did sign and return the consent 
letter, and the RO did thereafter obtain the requested 
private medical records.  In addition, the veteran was 
afforded a VA examination in November 2001.  The Board notes 
that it is remanding the other issues on appeal for further 
development, including to obtain additional service medical 
records and to accord the veteran further VA examination.  
However, in the present case, where the underlying diseases 
and disabilities that could be associated with the laboratory 
findings of hyperlipidemia, CAD status post MI and 
hypertension, are separate claims for service connection that 
are, by the following remand, being developed for independent 
adjudication, the Board finds that it is not necessary to 
further develop the claim for hyperlipidemia.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

The Board notes that the VCAA notification letters sent to 
the veteran properly notified him of his statutory rights.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the letter did not specify a time 
period within which the veteran was required to respond.  See 
38 U.S.C.A. § 5103(b) (West 2002).  An amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
Court discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  Satisfying the strict 
letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, DC.  He was provided with notice of the 
appropriate laws and regulations, including notice that 
hyperlipidemia is not a disability for VA compensation 
purposes.  He was provided notice of what evidence he needed 
to submit, and notice of what evidence VA would secure on his 
behalf.  He was given ample time to respond.  The veteran was 
not prejudiced because he does not, as the Court noted in 
Pelegrini, have to "overcome an adverse determination."  
There is no final adverse determination of his claim.  The 
Board does a de novo review of the evidence and is not bound 
by the RO's prior conclusions in this matter.  

The Board also observes that, in Pelegrini, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the aggregate VCAA notice letter and statement 
of the case that were provided to the appellant notified the 
veteran of all but the "fourth element" per se.  
Nonetheless, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, a 
statement of the case and supplemental statement of the case, 
and their accompanying notice letters, VA satisfied the 
fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Hence, notwithstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case regarding his claim for service 
connection for hyperlipidemia, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, supra..

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and the last certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.

Service Connection

The veteran argues that service connection is warranted for 
his hyperlipidemia.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  There must be evidence of a disease or injury 
and a present disability which is attributable to such 
disease or injury.  Rabideau v.  Derwinski, 2 Vet. App. 141, 
143 (1992).  

In the present case, a report of VA examination, dated in 
November 2001, shows that the veteran is currently diagnosed 
with hyperlipidemia.  Notwithstanding, the Board finds that 
the preponderance of evidence is against the grant of service 
connection for this diagnosis.

As noted in the May 2003 statement of the case, 
hyperlipidemia is considered a lab finding only.  
"Hyperlipidemia" is a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hyperlipoproteinemia, hypercholesterolemia, etc.  
Dorland's Illustrated Medical Dictionary, 794 (27th ed. 
1988); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(Diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating schedule.)

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record to 
suggest that the veteran's hyperlipidemia, in and of itself, 
causes any impairment of earning capacity.  Moreover, as 
noted above, the veteran has filed separate claims for CAD 
status post MI and hypertension, conditions which could be 
the underlying disease and/or disability potentially related 
to the findings of elevated cholesterol and lipid levels.  
These claims are the subject of a remand immediately 
following this decision, and will be independently 
adjudicated after that development is complete.  These issues 
are therefore not for consideration here.  The medical 
records reflect no other finding or indication of any other 
disability that may be manifested by the findings of 
hyperlipidemia.

Consequently, the Board must conclude that the preponderance 
of the evidence is against finding that service connection is 
warranted for hyperlipidemia, alone.

After careful consideration of the medical evidence, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for hyperlipidemia.

The veteran has presented his own statements concerning 
existence and etiology of his hyperlipidemia.  The evidence 
of record does not show that the veteran is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of this 
disability and its relationship to service.  Consequently, 
his statements are competent with regard to his subjective 
complaints and his history, but they do not constitute 
competent medical evidence for the purpose of showing a 
causal connection between current complaints and service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Hence, as hyperlipidemia is not a disability for VA 
compensation purposes, and there is no medical evidence 
reflecting that laboratory findings of hyperlipidemia are 
manifestations of conditions other than CAD status post MI 
and hypertension, which are the subject of separate, 
independent claims, the preponderance of the evidence is 
against finding that the veteran's hyperlipidemia, alone, 
meets the criteria for service connection.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Service connection for hyperlipidemia is denied.  


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the veteran avers that several of his claimed 
disabilities-including myocardial infarction-occurred as a 
result of his service with the National Guard.  A report of 
contact dated in August 1999 reflects that the veteran 
reported that he served in the Air National Guard.  He stated 
he stopped actively drilling in February 1997, and officially 
retired in February 1999.  His unit of assignment in the 
National Guard can be gleaned from an August 1993 application 
for nonservice connected pension:  the 527th Engineering 
Battalion in Ruston, Louisiana.

The record documents that the RO attempted to verify the 
veteran's service and fitness for duty, and to obtain 
available records.

In May 1999, the RO contacted the Commanding Officer of the 
Louisiana Air National Guard, HSC 527th Engineering 
Battalion.  A response from the unit dated in the same month, 
stated that the information provided was insufficient to 
locate the veteran in the current databases, and referred the 
RO to the Office of the Adjutant General.  In August 1999, 
the RO contacted the National Personnel Records Center (NPRC) 
by phone.  The report of contact indicates that the RO was 
told that NPRC was experiencing undue delay in processing 
requests for records and asked the RO to resubmit its request 
at a later date.  The record does not show that the RO 
followed up on these referrals.  Rather, in an August 1999 
rating decision, the RO conceded the veteran's National Guard 
service for purposes of granting nonservice connected 
pension.

In January 2002, the RO requested that NPRC forward all 
available service medical and service personnel records for 
the veteran.  These records were received in March 2002.  
However, National Guard records and verification of National 
Guard service were not included.

The veteran's service in the Air National Guard must be 
verified, and another attempt to obtain his service medical 
and service personnel records must be made.

Second, the most recent VA examination reports of record are 
the examination for Agent Orange exposure, dated in November 
2001.  This examination, and the VA examination prior to it, 
conducted in June 1999, January 1993, and September 1991, 
were conducted without the veteran's service medical records 
for review.  These records, were, as noted above, first 
received in March 2002.  Moreover, these records are from 
only the veteran's period of active service.  Hence, the VA 
examinations of record provide an insufficient basis upon 
which to decide the veteran's claims.  

Nonetheless, the Board wishes to point out that the November 
2001 VA examination report documents current diagnoses of the 
following conditions:

?	tinea capitis and xerosis cutis
?	internal derangement of the right shoulder status post 
arthroplasty
?	traumatic arthritis of the shoulder
?	traumatic arthritis of the neck with spondylosis and 
radiculopathy, and herniated nucleus pulposus at C7-T1
?	traumatic arthritis of the lower back, lower back pain 
and lumbar radiculopathy
?	CAD with MI times 2
?	hypertension
?	obesity
?	history of erectile dysfunction
?	allergic rhinitis
?	hemorrhoids, per history

In addition, the examiner notes that the veteran was exposed 
to the herbicide Agent Orange, during his active service in 
Vietnam.

Service medical records reflect findings of and treatment for 
claimed conditions including, but not limited to, a right 
shoulder and neck conditions, various skin conditions and 
rashes, lower back condition including lumbar spasms, and 
hypertension.  The Board notes that hypertension was noted on 
the veteran's report of examination at entrance into service, 
dated in March 1970 in which a measure of 132 over 78.  Notes 
in block 74, however, indicate that the finding was normal.  
At his discharge, his report of medical examination, however, 
notes a diagnosis of high blood pressure, onset in 1974, with 
a measure of 130 over 88.

VA treatment records note in March 2001 that the veteran 
reported he injured his right knee 2-3 years ago, and 
received Worker's Compensation benefits for the injury.  
Similarly, the January 1993 VA examination report shows that 
the veteran reported a work-related injury to his right 
shoulder, which occurred in 1984 and required surgical 
treatment.

The November 2001 report offers no opinions as to the 
etiology of any of the diagnosed conditions.

The Board therefore finds that it is necessary to request 
additional examinations, to be conducted after further 
development, including obtaining all available service 
medical and service personnel records from the veteran's 
service in the National Guard.  See 38 C.F.R. § 3.159(c)(4) 
(2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
remaining issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his claimed tinea capitis and xerosis 
cutis, right and left shoulder 
conditions, degenerative joint disease of 
the cervical and lumbar spine, CAD status 
post MI, hypertension, obesity, erectile 
dysfunction, allergic rhinitis, and 
hemorrhoids from his discharge from 
active duty in 1978 to the present.  The 
RO should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for claimed tinea 
capitis and xerosis cutis, right and left 
shoulder conditions, degenerative joint 
disease of the cervical and lumbar spine, 
CAD status post MI, hypertension, 
obesity, erectile dysfunction, allergic 
rhinitis, and hemorrhoids from his 
discharge from active service in 1978 to 
the present.  In particular, the RO 
should request any and all records of 
treatment accorded the veteran by Ragan 
Green, Jr., M.D. in Shreveport, 
Louisiana, and by the Christus Schumpert 
Medical Center in Shreveport, Louisiana 
and the Edward Orthopedic Clinic in 
Bossier City, Louisiana.  The RO should 
also request all inpatient and outpatient 
records, to include any and all clinical 
medical records, for treatment accorded 
the veteran at the VA Medical Center (MC) 
in Shreveport, Louisiana from his 
discharge from active service in 1978 to 
the present that are not already of 
record.  The RO must document negative 
responses.

4.  The RO should verify the veteran's 
period of National Guard service and 
should make another request to obtain the 
veteran's entire service personnel 
records ("201 file") and entire 
National Guard service medical and 
personnel records.  The RO should 
specifically request all clinical medical 
and hospital records, any and all reports 
of investigation-to include a automobile 
accident.

In addition, the RO should take all 
appropriate steps to verify the veteran's 
exposure to the herbicide Agent Orange 
or, in the alternative, his service in 
Vietnam.

The RO should complete any and all 
follow-up actions necessary as directed 
by the NPRC or the service department, 
including the re-request of records from 
National Guard records from the Office of 
the Adjutant General for the Louisiana 
Air National Guard for the veteran's 
service with the 527th Engineer Battalion 
from approximately February 1978 to 
February 1999.

The RO should be careful to search under 
any and all names the veteran may have 
used and any and all identification 
numbers, to include social security 
numbers and service identification 
numbers.

5.  If the service medical, clinical 
medical, hospital and service personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.  If 
necessary, the RO should request that the 
veteran augment the information that he 
has already provided.

6.  The veteran should be requested to 
report whether he received Workman's 
Compensation for any work-related 
injuries and to give the dates the 
injuries occurred and the employers for 
whom he worked at the time.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should again be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

7.  The RO should then contact the 
employers the veteran identifies and 
request copies of any and all medical 
examination reports and determinations of 
eligibility for Worker's Compensation 
benefits, to include any and all clinical 
records.  The RO must document all 
negative responses.

8.  The RO should ascertain whether or 
not the veteran is receiving disability 
benefits from the Social Security 
Administration (SSA) and, if so, should 
obtain the records of the decision that 
found the veteran disabled, to include 
all medical records used in arriving at 
that determination.

9.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists 
to determine the nature, extent, and 
etiology of his claimed disabilities.  
All indicated tests and studies should be 
performed.  If further additional 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
the veteran's claimed tinea capitis 
and xerosis cutis, right and left 
shoulder conditions, degenerative 
joint disease of the cervical and 
lumbar spine, CAD status post MI, 
hypertension, obesity, erectile 
dysfunction, allergic rhinitis, and 
hemorrhoids.
?	Describe any current symptoms and 
manifestations attributable to his 
claimed tinea capitis and xerosis 
cutis, right and left shoulder 
conditions, degenerative joint 
disease of the cervical and lumbar 
spine, CAD status post MI, 
hypertension, obesity, erectile 
dysfunction, allergic rhinitis, and 
hemorrhoids.
?	Complete any diagnostic and clinical 
tests required, and provide 
diagnoses for any and all skin, 
shoulder, spine, heart, vascular, 
weight, endocrine system, 
genitourinary system including 
erectile function, and sinus and 
nasal system pathology, and 
hemorrhoids.
?	Give an opinion as to the etiology 
of any and all impairment of the 
skin, to include conditions that may 
be the result of exposure to Agent 
Orange as well as tinea capitis and 
xerosis cutis; right and left 
shoulders; cervical and lumbar 
spine; heart and vascular system; 
endocrine system; genitourinary 
system including erectile function; 
sinus and nasal system; and 
hemorrhoids.

The examiner is specifically 
requested to offer the following 
opinions:
1.	Is it at least as likely as not 
that any manifested skin 
disorder to include tinea 
capitis and xerosis cutis, 
right and left shoulder 
conditions, degenerative joint 
disease of the cervical and 
lumbar spine, CAD status post 
MI, hypertension, obesity, 
erectile dysfunction, allergic 
rhinitis, and hemorrhoids is 
the result of the veteran's 
active service?
?	In particular, is it at 
least as likely as not 
that any manifested skin 
disorder to include tinea 
capitis and xerosis cutis 
is the result of exposure 
to the herbicide Agent 
Orange?
?	In particular, is it at 
least as likely as not 
that any manifested CAD 
and residuals from MI, 
hypertension, and obesity 
had their onset during the 
veteran's service-either 
during a period of active 
duty or inactive duty-for 
the National Guard?
?	In particular, is it at 
least as likely as not 
that any manifested 
erectile dysfunction is 
the result of medications 
prescribed for the 
veteran's heart 
conditions?
2.	Is it at least as likely as not 
that any pre-existing 
hypertension that the veteran 
manifested on entrance to 
active service was aggravated 
by his period of active 
service, resulting in his 
currently diagnosed 
hypertension?
3.	In the alternative, is it at 
least as likely as not that the 
veteran's currently diagnosed 
hypertension had its onset 
during his period of active 
service?
4.	If the examiner finds that the 
veteran is obese, the examiner 
is requested to offer an 
opinion as to the following:
?	Is the obesity a 
manifestation of an 
underling disease or 
disability and, if so, 
which?
?	Does obesity result in 
disability and, if so, to 
identify the veteran's 
disabling conditions as a 
result of the obesity?

10.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for 
entitlement to service connection for 
tinea capitis and xerosis cutis, right 
and left shoulder conditions, 
degenerative joint disease of the 
cervical and lumbar spine, CAD status 
post MI, hypertension, obesity, erectile 
dysfunction, allergic rhinitis, and 
hemorrhoids.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




